Citation Nr: 0908542	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to right knee osteoarthritis, right 
ankle osteoarthritis, and bilateral pes planus disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for a low back condition.  

In October 2008 the Board remanded the Veteran's claim so 
that he could be afforded a Board hearing.  A hearing was 
held in January 2009 at the RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

A May 2008 rating decision granted the Veteran entitlement to 
service connection for right knee and right ankle 
osteoarthritis.  Both disabilities were assigned evaluations 
of 10 percent, effective February 21, 2006.  Therefore, 
because the Veteran was granted the full benefit he sought, 
his claims of entitlement to service connection for right 
knee and right ankle disabilities are no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

A low back disability was not diagnosed in service or for 
many years thereafter and was not manifest within one year of 
service discharge, and there is no competent medical evidence 
of record which indicates that the Veteran's current low back 
disability is related to service or that it is secondary to 
the Veteran's service-connected right knee osteoarthritis, 
right ankle osteoarthritis, and/or bilateral pes planus 
disabilities.  




CONCLUSION OF LAW

A low back disability was not incurred, directly or 
presumptively, in or aggravated by service, nor was it caused 
or aggravated by the Veteran's service-connected right knee 
osteoarthritis, right ankle osteoarthritis, and/or bilateral 
pes planus disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006 and post-adjudication notice by 
letter dated in June 2006.  The notifications substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  No new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the etiology 
of the claimed low back disability on a direct service 
connection basis or regarding the etiology of the claimed low 
back disability as secondary to a bilateral pes planus 
disability.  VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination, however, 
because there is no competent medical evidence of record that 
may indicate an association between an in-service event, 
injury, or disease and the claimed low back disability or 
between the claimed low back disability and the service-
connected bilateral pes planus disability.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
VA medical examination and opinion as to the nature and 
etiology of the claimed disability on a secondary basis.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a low back 
disability, including as secondary to his service-connected 
right knee, right ankle, and bilateral pes planus 
disabilities.  At his Board hearing the Veteran testified 
that he injured his back in the same injury that his knee and 
ankle were injured during service, and that he believes that 
his back disability is secondary to his ankle and knee, but 
his flat feet are also giving it a problem.  Numerous letters 
from the Veteran's friends and family, some of whom served 
with the Veteran, note that he injured his lower back during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be presumed for arthritis 
manifested to a compensable degree (10 percent) within a one 
year after discharge from service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran currently has a low back 
disability.  A VA examination was conducted in May 2008.  
Following imaging of the lumbar spine, the Veteran was given 
impressions of stable multilevel mild to moderate 
degenerative discogenic disease and spondylosis, and stable 
sclerotic changes of both SI joints consistent with chronic 
sacroiliitis or degenerative disease.  

STRs do not show any in-service complaints, findings, or 
diagnoses related to the Veteran's back.  The Veteran's April 
1970 treatment report for an injury to his right ankle and 
knee does not note that the Veteran complained of any back 
injury or pain.  The Veteran's January 1972 separation 
examination notes that clinical evaluation revealed that the 
Veteran's spine and other musculoskeletal system were normal.  
Likewise, in January 1972 the Veteran himself reported that 
he did not then have, nor has he ever had, recurrent back 
pain.

Additionally, there is simply no competent medical evidence 
that the Veteran's low back disability is related to service 
on a direct or secondary basis.  

A VA medical examination was conducted in May 2008.  The 
examiner noted that he reviewed the Veteran's claim file.  
The Veteran reported that the date of onset of his low back 
pain was 1970 and that his low back has been hurting since 
the injury to his right knee and ankle.  The examiner 
conducted an examination of the Veteran's spine, diagnosed 
him with the above noted low back disability, and opined that 
it is less likely as not that the current low back condition 
is related to the current right ankle and knee conditions.  
The rationale provided for this opinion was that the Veteran 
has degenerative disease of the spine and that his knee and 
ankle conditions were not severe enough for several years to 
alter his gait.  It was also noted that his weight may be a 
factor.

Regarding the Veteran's claim that his low back disability is 
directly related to service, the favorable evidence consists 
of the Veteran and his friend's and family's contentions that 
his current low back disability is related to an injury 
during service.  Longtime friends stated that he injured his 
knee, ankle and back in service, and a service buddy reported 
seeing him use crutches after sustaining injury to his right 
ankle, right knee and low back.  However, while the service 
treatment records show a stress fracture of the right lower 
extremity with gelcast for which he may well have used 
crutches, there is no indication of associated low back 
injury at that time or at any time in service.  Also, the lay 
statements were made some 34 years after service and are 
based on memory which dims with time and may not be accurate 
after the passage of so many years.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of a low back disability is 
more than 30 years after the Veteran was discharged from 
active service and from when his claimed injury during 
service occurred.  Significantly, private and VA medical 
records dated from 1992 to 2006 make no reference to low back 
complaints.  The passage of more than 30 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Although the Veteran and his friends and family have argued 
that his current low back disability is related to service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Though the Veteran and his friend's and family's lay 
assertions have been considered, they do not outweigh the 
evidence of record which shows that the Veteran did not 
develop a low back disability until many years after service.  

Similarly, regarding the Veteran's claim that his low back 
disability is secondary to his service-connected right knee 
osteoarthritis, right ankle osteoarthritis, or bilateral pes 
planus disabilities, the negative evidence again outweighs 
the positive.  Although the Veteran has argued that his 
current low back disability is secondary to his service-
connected right knee osteoarthritis, right ankle 
osteoarthritis, or bilateral pes planus disabilities, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492; Grivois v. Brown, 
6 Vet. App. 136.  Though the Veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, notably the opinion of the May 2008 VA examiner, 
which clearly indicates that it is less likely than not that 
the Veteran's low back disability is related to his service-
connected right knee osteoarthritis or right ankle 
osteoarthritis disabilities.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Nor is there any 
competent medical evidence of record indicating that the 
Veteran's low back disability is in any way related to his 
service-connected pes planus disability or aggravated by his 
service-connected disabilities.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a low 
back disability is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to right knee osteoarthritis, right 
ankle osteoarthritis, and bilateral pes planus disabilities, 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


